2000 Duke Street
Suite 300
Alexandria VA 22314

 In re Application of: WALLING, Grahame, et al.
 Serial No. 15/164,789
 Filed:  May 25, 2016
 Docket:  5441-084U

::::
:
::

DECISION ON PETITION 
UNDER 37 CFR § 1.181


This is a decision on the petition filed April 5, 2021 requesting withdrawal of the finality of the outstanding Office Action and issuance of a new non-final rejection.   The petition is being considered pursuant to 37 CFR § 1.181 and no fee is required for the petition.

The petition is dismissed.


RELEVANT BACKGROUND

In a Non-Final Office action mailed on July 24, 2020 (Non-Final):
pending claim 36 was rejected under 35 U.S.C. 112(a)
pending claims 1, 3, and 8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2003/0055478 (Lyster et al.)
pending claims 17, 34, and 40 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 4,522,209 (Patrick et al.)
pending claims 1-3, 8-14, 24, 28, 31, 36, 37, 39, and 41 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,116,413 (Tabor et al.) in view of U.S. patent no. 4,522,209 (Patrick et al.) 
pending claims 5, 33, and 38 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,116,413 (Tabor et al.) in view of U.S. patent no. 4,522,209 (Patrick et al.) as applied to claims 3 and 9, and further in view of U.S. publication no. 2015/0142073 (Taff et al.)
pending claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 4,522,209 (Patrick et al.) as applied to claim 17 and further in view of U.S. publication no. 2015/0142073 (Taff et al.)
pending claims 25-27 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,116,413 (Tabor et al.) in view of U.S. patent no. 4,522,209 (Patrick et al.) as applied to claim 24, and further in view of U.S. publication no. 2004/0116885 (Dadd)
pending claims 7, 15, 19, 20, and 23 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Petitioner filed a response to the Non-Final Office action on October 23, 2020:
Claims 1-3, 5, 7-15, 17, 19, 20, 22-28, 31, 33, 34, 36-41 were unamended
Claims 42 and 43 were added

In a Final Office action mailed on February 5, 2021 (Final):
pending claims 1, 3, and 8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2003/0055478 (Lyster et al.)
pending claims 17, 34, and 40 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 4,522,209 (Patrick et al.)
pending claims 1-3, 8-14, 24, 28, 31, 36, 37, 39, 41 and 42 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,116,413 (Tabor et al.) in view of U.S. patent no. 4,522,209 (Patrick et al.) 
pending claims 5, 33, 38, and 43 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,116,413 (Tabor et al.) in view of U.S. patent no. 4,522,209 (Patrick et al.) as applied to claims 3 and 9, and further in view of U.S. publication no. 2015/0142073 (Taff et al.)
pending claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,116,413 (Tabor et al.) as applied to claim 17 and further in view of U.S. publication no. 2015/0142073 (Taff et al.)
pending claims 25-27 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,116,413 (Tabor et al.) in view of U.S. patent no. 4,522,209 (Patrick et al.) as applied to claim 24, and further in view of U.S. publication no. 2004/0116885 (Dadd)
 pending claims 7, 15, 19, 20, and 23 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Petitioner filed the above-identified Petition on April 5, 2021 (Petition) requesting withdrawal of the finality of the Final due to Petitioner’s belief that a new ground of rejection has been presented in the response to arguments section by the examiner.

DISCUSION AND ANALYSIS


Petitioner asserts that the finality of the Final is improper because it contains new grounds of rejection that were not necessitated by amendment or the filing of an IDS.  Petitioner identifies the discussion of claim 37 on page 16 of the Final as purportedly containing rationales and facts that were never put forth in the Non-Final.  Petitioner further identifies the discussion of claim 38 on pages 15-16 of the Final as purportedly containing rationales and facts that were never put forth in the Non-Final.

: 
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant's amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 609.04(b).  
 
A new ground of rejection depends upon whether the basic thrust of a rejection has changed. See In re Kronig, 539 F.2d 1300, 1303 (CCPA 1976). A new ground of rejection may be present when a rejection relies upon new facts or a new rationale not previously raised to the applicant. See In re Biedermann, 733 F.3d 329, 337 (Fed. Cir. 2013) (quoting In re Leithem, 661 F.3d 1316, 1319 (Fed. Cir. 2011)). The prior rejection, however, need not be repeated in haec verba to avoid being considered a new ground of rejection. See id. In addition, further explaining a rejection and thoroughness in responding to an applicant’s arguments, are not considered a new ground of rejection. See In re Jung, 637 F.3d 1356, 1364-65 (Fed. Cir. 2011). 

Section 1207.03(III) of the Manual of Patent Examining Procedure (MPEP) specifically provides that:

A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail"). However, the examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364-65, 98 USPQ2d 1174, 1180 (Fed. Cir.
2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond); In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968) (no new ground of rejection made when "explaining to appellants why their arguments were ineffective to overcome the rejection made by the examiner"); In re Krammes, 314 F.2d 813, 817, 137 USPQ 60, 63 (CCPA 1963) ("It is well established that mere difference in form of expression of the reasons for finding claims unpatentable or unobvious over the references does not amount to reliance on a different ground of rejection." (citations omitted)); In re Cowles, 156 F.2d 551, 555, 70 USPQ 419, 422 (CCPA 1946) (holding that the 

The basis of whether a rejection is considered “new” is whether applicant has had fair opportunity to react to the thrust of the rejection. In Kronig, 539 F.2d 1300, 1302, 190 USPQ 425, 426 (CCPA 1976); See also MPEP 1207.03(a)(I).

Petitioner asserts in Items B9-B12 (Petition 15, correlating to items E-L of the Statement of Facts) that “there was nothing about a “tube”…element 11 was not identified…element 13 was not identified in the rejection of claim 37…, and nothing in column 2 was cited” and that “[t]hese…rationales were never put forth in the non-final OA.” It is noted that claim 37 depends from claims 2 and 1, respectively. The rejection of claim 1 on page 6 of the Non-Final discusses the package (11), the tube (13), and references Col. 2, ll. 33-35 and 47-53 of Tabor. Thus, the response to Petitioner’s arguments provided on page 16 in the Final merely reiterates the prior art structures and citations used to show the features of claim 37, the prior art structures and citations having been identified in the rejection of claim 1, from which claim 37 ultimately depends. Accordingly, since the “thrust” of the rejection of claim 37 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B9-B12 are insufficient to show that the Examiner has introduced a new grounds of rejection.

Petitioner asserts in Items B18-20 (Petition 16, correlating to items M-O of the Statement of Facts) that “for the first time, we are notified of the specifics embodiments used to reject our claims” and that the proffered “rationales we never put forth in the non-final OA.” It is noted that claim 38 depends from claim 33. The rejection of claim 33 spanning pages 11-12 of the Non-Final discusses the obviousness rationale utilized. Thus, the response to Petitioner’s arguments provided on pages 15-16 in the Final merely reiterates the obviousness rationale applied to claim 33, from which claim 38 depends. Accordingly, since the “thrust” of the rejection of claim 38 remains the same, Petitioner’s assertion that the Examiner has presented a new grounds of rejection that Petitioner has never before had an opportunity to respond to is unsupported by the prosecution record.  For this reason, Petitioner’s assertions in Items B18-B20 are insufficient to show that the Examiner has introduced a new grounds of rejection.

CONCLUSION

For the reasons stated above, the Petition is dismissed. The finality of the Final is proper.  Therefore, the requested relief of withdrawal of the finality of the outstanding Office Action and issuance of a new non-final rejection will not be granted.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)).  The 

Any inquiry regarding this decision should be directed to Julie Brocketti, Quality Assurance Specialist, at (571) 272-0206.

PETITION DISMISSED

/JANET C BAXTER/                                                                                                                                                                                                      ______________________                                                                                                                                                                          
JANET BAXTER
Acting Director, TC 3700